CCA 201400044. On consideration of Appellant’s writ-appeal petition, Appellant’s motion to request an emergency order, the motion of the Maryland Crime Victims’ Resource Center, Inc., to participate as an amicus curiae and file an amicus curiae brief, the motion of the United States to substitute itself for the named military judge appellee, the motion of the National Crime Victim Law Institute to participate as an amicus curiae and file an amicus curiae brief, the motion of Protect Our Defenders to participate as an amicus curiae and file an amicus curiae brief, the motion of the United States to attach the military judge’s ruling that is captioned, “In Camera Review YWCA Counseling Records,” and the motion of the United States to attach, under seal, the military judge’s sealing order and summary of mental health documents dated February 19, 2014, it is ordered that Appellant’s motion to request an emergency order is denied, that the motions of the United *261States to substitute itself for the named military judge appellee, to attach the military judge’s ruling that is captioned, “In Camera Review YWCA Counseling Records,” and to attach, under seal, the military judge’s sealing order and summary of mental health documents dated February 19, 2014 are granted, that the motions of the Maryland Crime Victims’ Resource Center, Inc., the National Crime Victim Law Institute, and Protect Our Defenders to participate as amicus curiae and file amicus curiae briefs are granted, and that upon consideration of all the pleadings filed, said writ-appeal petition is hereby denied without prejudice to any right Appellant may have to challenge the military judge’s disclosure of a summary of certain psychotherapy records to the defense.